          Case 8:18-cv-00883-PWG Document 72 Filed 05/10/19 Page 1 of 4




May 10, 2019

Hon. Paul W. Grimm
United States District Judge
6500 Cherrywood Lane
Greenbelt, MD 20770

        RE:      American Academy of Pediatrics, et al., v. FDA (No. 8:18-cv-883-PWG)

Dear Judge Grimm,

FDA’s Response is noticeably silent about how long it will take to issue final guidance. It cannot
say if, much less when, it will replace the 2017 Guidance, and does not dispute that action this
year is unlikely. Far from providing reason to expect imminent action, FDA’s filing and its
comments in the April 18, 2019 teleconference omit major hurdles the agency must clear before
issuing a new final guidance. Instead of providing an accurate picture or meaningful assurances,
FDA advances a view of ripeness that omits the actual legal test and sweeps so broadly that
agencies could always delay or evade judicial review by merely considering policy changes.
FDA’s Response thus confirms that the Court should reinstate the parties’ cross-motions.

In response to the Court’s questions in the teleconference about the steps remaining before
issuance, FDA omitted substantial, time-consuming steps it needs to clear before issuing the
proposed guidance, which are similarly missing from its Response. The Office of Information
and Regulatory Affairs (“OIRA”) of the Office of Management and Budget (“OMB”) has
mandated all agencies to submit all “guidance documents” to OIRA for review prior to
publication, with limited exceptions not applicable here.1 First, the agency undertakes a cost-
benefit analysis structured by a 48-page OMB Circular to determine the action’s economic
impact. OIRA Memo at 6.2 OIRA then conducts its own analysis to determine whether the action
is “major,” which may require additional information from the agency. Id. This process typically
took several months even before OIRA expanded the range of actions it reviewed, and is
presumably even slower today due to OIRA’s increased workload.3 If OIRA deems the action

1
  See Memorandum from Russell T. Vought, Acting Dir., OMB, to the Heads of Exec. Dep’ts & Agencies at 3 (Apr.
11, 2019) (“OIRA Memo”), https://www.whitehouse.gov/wp-content/uploads/2019/04/M-19-14.pdf. The OIRA
Memo is in “full effect” as of May 11, 2019. Id. at 2. Plaintiffs do not intend to suggest agreement with the OIRA
Memo, but only to state the requirements the current administration has set for all agencies.
2
  See OMB, Circular A-4 (2003), https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/circulars/A4/a-4.pdf.
3 See Maeve P. Carey, Congressional Research Service, Counting Regulations: An Overview of Rulemaking, Types

of Federal Regulations, and Pages in the Federal Register at 13 (Oct. 4, 2016),
https://fas.org/sgp/crs/misc/R43056.pdf (over last four years analyzed, the average review took 107 days).

                                                        1
           Case 8:18-cv-00883-PWG Document 72 Filed 05/10/19 Page 2 of 4



major, it cannot take effect until 60 days after submission to Congress. Id. at 3-4. Thus even
issuance “as quickly as possible” may require many months of delay, on top of the time FDA
needs to review and respond to the hundreds of “more detailed” comments it has received, Def.’s
Resp. at 5, ECF No. 71, and undertake the analysis required by OIRA.

Instead of grappling with the actual consequences of leaving the challenged guidance in place
indefinitely, FDA relies almost exclusively on “prudential ripeness,” an “exception to the usual
rule that where jurisdiction exists a federal court must exercise it.” Simmonds v. INS, 326 F.3d
351, 357 (2d Cir. 2003). The Supreme Court has unanimously questioned this doctrine’s
“continuing vitality,” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 167 (2014),4 but even
assuming its viability, FDA has not met its requirements.

Those requirements, which FDA never once acknowledges, are two-fold. A court must “evaluate
(1) the fitness of the issues for judicial decision and (2) the hardship to the parties of withholding
court consideration.” Nat’l Park Hospitality Ass’n v. U.S. Dep’t of Interior, 538 U.S. 803, 808
(2003). The fitness of an issue “depends on whether it is purely legal, whether consideration of
the issue would benefit from a more concrete setting, and whether the agency’s action is
sufficiently final.” Am. Petroleum Inst. v. EPA, 683 F.3d 382, 387 (D.C. Cir. 2012) (citation
omitted). FDA does not address any of these considerations.

Under this test, Plaintiffs’ claims are plainly ripe. The issues are fit for judicial decision: they are
purely legal; do not require further factual development; and, as explained previously, concern
final agency action. See Pls.’ Summ. J. Reply at 14-17, ECF No. 39. Rendering the operative
Guidance unchallengeable would cause hardship to Plaintiffs, to say nothing of the millions of
young people who are becoming addicted to products that continue to be marketed solely
because the illegal 2017 Guidance remains in effect. See id. at 2-14.

None of the cases FDA cites support its expansive view of prudential ripeness, nor do any apply
it in a remotely comparable context.5 The action challenged in this case permits the illegal
marketing of products that are addicting thousands of new users every day. FDA has not

4
  See id. (doctrine is “in some tension with our recent reaffirmation of the principle that a federal court’s obligation
to hear and decide cases within its jurisdiction is virtually unflagging” (internal quotation marks omitted)).
5
  See Nat’l Park Hospitality, 538 U.S. at 809-10 (dispute over agency’s interpretation of statutory term unripe where
agency was “not empowered to administer the [underlying statute]” and “[a]ll the regulation does is announce the
position [the agency] will take with respect to disputes arising out of concession contracts”); Am. Petroleum, 683
F.3d at 389-90 (dispute over agency decision not to extend exclusion to plaintiffs’ products unripe where agency
was bound by settlement to take new final action in six months and plaintiff had not shown ability to benefit from
earlier extension); AT&T Corp. v. FCC, 369 F.3d 554, 556-57, 562-63 (D.C. Cir. 2004) (where prior safeguards had
“sunset ‘by operation of law,’ not by [agency] action,” challenge to failure to issue new safeguards was unripe);
Utility Air Regulatory Grp. v. EPA, 320 F.3d 272, 279 (D.C. Cir. 2003) (dispute over agency interpretation of permit
statute unripe where interpretation was under review and agency had not “take[n] action affecting a permit pursuant
to the challenged interpretation”); Pub. Citizen Health Research Grp. v. Comm’r, FDA, 740 F.2d 21, 32-33 (D.C.
Cir. 1984) (rejecting claim that agency was bound by unfinalized proposed rule); Lake Pilots Ass’n, Inc. v. U.S.
Coast Guard, 257 F. Supp. 2d 148, 161-62 (D.D.C. 2003) (portion of complaint challenging rate-setting unripe
where agency had already issued temporary final rule restoring previous rates).

                                                           2
         Case 8:18-cv-00883-PWG Document 72 Filed 05/10/19 Page 3 of 4



identified a single case where prudential ripeness prevented a party from challenging an
operative agency action that authorized ongoing conduct that would otherwise be unlawful—let
alone where the sole basis for unripeness was that the agency had proposed eventually taking a
different action. If that alone rendered cases unripe even where the challenged action remained in
effect and had ongoing, tangible consequences, agencies could escape any challenge simply by
proposing a change. Applied as Defendants urge, prudential ripeness has no limiting principle.

Moreover, Defendants’ reading is incompatible with well-established law. Under the voluntary
cessation doctrine, post-litigation changes in agency conduct do not moot a plaintiff’s claims
unless defendants carry the “heavy burden” of showing “that there is no reasonable expectation
that the alleged violation will recur” and that the change “completely and irrevocably eradicated
the effects of the alleged violation.” Balt. Neighborhoods, Inc. v. LOB, Inc., 92 F. Supp. 2d 456,
461 (D. Md. 2000) (quoting United States v. W.T. Grant Co., 345 U.S. 629, 633 (1953) and Cty.
of L.A. v. Davis, 440 U.S. 625, 631 (1979)). In Defendants’ view, the mere announcement of an
intention to change policy would justify dismissal even though actually enacting changes rarely
suffices to do so. This perverse result is not the law.

FDA’s other arguments are of no moment. FDA cites the Supreme Court’s inherent authority to
“control the disposition of the casues on its docket,” Landis v. N. Am. Co., 299 U.S. 248, 254
(1936), without acknowledging the Court’s explicit command two sentences later that a part
urging a stay “must make out a clear case of hardship or inequity in being required to go
forward, if there is even a fair possibility that the stay for which he prays will work damage to
someone else,” id. FDA claims to distinguish the “few cases” that Plaintiffs cite where courts
ruled on the lawfulness of agency actions soon to be obsolete, Def.’s Resp. at 4, but does not
even acknowledge—much less distinguish—Chamber of Commerce v. U.S. Department of
Labor, 885 F.3d 360 (5th Cir. 2018), where the Fifth Circuit vacated a rule even though the
agency had not only invited comment on replacing it but had actually stayed its ongoing effect.
Moreover, such cases are legion. See Richard J. Pierce, Jr., Administrative Law Treatise § 15.12
(5th ed. 2010) (collecting cases both applying and rejecting prudential ripeness).

FDA also notes that Plaintiffs have filed comments urging modification of the draft guidance,
but provides no reason to believe that any final guidance it issues will adopt Plaintiffs’
suggestions. Cf. Lake Pilots, 257 F. Supp. 2d at 161-62 (challenge partially unripe where agency
had already issued temporary final rule providing “the precise interim relief that plaintiff itself
requested”). Even if FDA ultimately does so, that would not change the fact that right now, FDA
is allowing all products to be marketed without the premarket review required by law, depriving
Plaintiffs of needed information and leading their patients to become addicted to those products.

Given the ongoing effect of the operative Guidance and FDA’s inability to say when, or even if,
it will be replaced, prompt review of its legality is warranted. Accordingly, Plaintiffs respectfully
urge the Court to reinstate the cross-motions for decision as soon as is judicially practicable.


                                                  3
Case 8:18-cv-00883-PWG Document 72 Filed 05/10/19 Page 4 of 4



                           Respectfully submitted,

                           /s/ Jeffrey B. Dubner
                           Jeffrey B. Dubner




                              4
